DETAILED ACTION
This communication is a Final Rejection Office Action in response to the 10/22/2021 submission filled for Application 15/849,745.  Claims 1, 4-10, 13-22 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments filed 8/5//21 with respect to the prior art have been considered but are moot because they do not apply to the new rejections that were necessitated by amendment.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 8, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamjoom US 2017/0046146 A1 in view of Talluri US 10,503,631 B1 in view of Milstead US 20180357358 A1.

As per Claim 1 Jamjoom teaches a product lifecycle management (PLM) services network/system comprising:
a plurality of selectable microservices, wherein each microservice comprises a respective algorithm/representation implemented to perform a capability, (see Jamjoom para. 67 that teaches an 
wherein each microservice is configured to broadcast their respective availability, and (para. 71 teaches Microservices 520 register themselves with service registry 541, which may be used for service discovery as well. This service discovery node enables services to discover the locations of other services. For scalability purposes, clients (services) periodically fetch the locations of other services in the system. When invoking other services, load balancing is typically performed at the client-side (e.g., by 555 in FIG. 5B) instead of querying the centralized registry (e.g., 541 in FIG. 5A) for every invocation.)
 has a performance model measuring a design performance for the capability of a corresponding microservice according to at least one specified metric  by running multiple benchmarks, wherein for given inputs at run-time the performance model estimates the specified metric for the performance of the microservice to evaluate different workflows;   (see para. 89 that teaches at runtime, microservices advertise their versions and discover the presence of appropriate dependents using systems like Zookeeper that enable service registration and discovery.  Further, para. 91-93 that teaches canary testing is a process where a new version of a microservice is deployed alongside the older version. A portion of the user traffic is diverted to the newer version. Various metrics such as response time, user behavior, and the like are monitored to determine whether the new/updated microservice achieved its goals (be it performance improvements or new features). An illustrative embodiment of the present invention takes an inverted canary testing approach to autonomic healing. It starts by identifying the most recently updated microservice. It deploys the previous version of the microservice and routes a portion of the user traffic across the previous version, while continuing to route the remaining user traffic across the current version of the microservice. The embodiment continues to test various past versions until it finds one that meets the performance requirements specified in the performance monitor. Theoretically, in an application with n microservices with m updates to each service, the search space of all possible deployment combinations is O(n.sup.m). Deploying and testing each version is infeasible and beats the purpose of a fast auto-response tool. Fortunately, the search space can be drastically pruned by taking 

an orchestrator configured as a load balancer, scheduler, and planner, and configured to receive a requested service, determine one or more computational tasks to perform the requested service, and select one or more microservices based on the respective performance models and availability
to generate at least one workflow to perform the one or more computational tasks at run-time. (para. 89 teaches at runtime, microservices advertise their versions and discover the presence of appropriate dependents using systems like Zookeeper that enable service registration and discovery. Further, para. 98 teaches FIG. 8A depicts an application similar to that shown in FIG. 5A. Edge service 812 distributes user requests 811 to microservices C 823 and A 821. Microservice C 823 directs its output to microservice F 826, which in turn directs its output to microservice B 822. However, in addition to the current version 2.3 of microservice D 824, a previous version 2.2 of microservice D 854 is also deployed for testing. An illustrative embodiment of the present invention includes an "app-bisect" application 851, which could be implemented in client-side load balancer 555, which is operative to distribute traffic not only between microservice B 822 and current microservice D 824, but also to the prior microservice D 854. In this example, 20% of the traffic 853 normally routed by microservice A 821 to microservice D 824 is instead routed to prior microservice D 854, such that the current microservice D 824 only receives 80% of its usual traffic 852.)
Jamjoon does not teach the metric is built offline or estimate the performance of the microservice without executing a PLM service However, Talluri para. 125 teaches based on a comparison to various performance baselines (e.g., past measured performance, expected performance, similar function's performance, acceptable performance, etc.), the techniques herein may make a comparison of the runtime performance information (estimates or real-time collected data) to the baselines, and can make assessments of whether that particular portion of code is operating "poorly" in comparison. This dynamic baselining thus allows for potential issues to be flagged and addressed during the testing/staging phase prior pushing the software code into final production. Alternatively the baseline can be a simple user-defined threshold (e.g., a static threshold) for the particular performance metric, to alert the user that a class or method is performing poorly. Based on either baselining methodology, a summary of all poorly performing classes and methods can be presented at an aggregate level to the user (either a software developer or their managers) so that they can drill down the specific method or class by navigating within the IDE. Users can also get alerted through in-IDE popups about poorly performing methods or classes or emails can be sent either by the IDE plugin or the backend code mapper 810 itself.  Both Jamjoom and Talluri are drawn to the use of microservices.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Jamjoom to include the metric is built offline or estimate the performance of the microservice without executing a PLM service as taught by Talluri to allows for potential issues to be flagged and addressed during the testing/staging phase prior pushing the software code into final production which results in a more robust workflow.
Jamjoon does not teach the capability is a PLM capability or the service is a PLM service However, Milstead teaches ese tools are used to create and update system architecture 118 for product 120 to manage the system requirements, design, analysis, verification, and validation of product 120 in FIG. 1 over the life cycle of product 120. In one illustrative example, engineering tool 102 builds system architecture 118 based on input 200. Input 200 may include various types of information for building system architecture 118. For example, input 200 may include set of requirements 202, architectural element data 204, property data 206, analysis template data 208, other types of information, or a combination thereof. Both Jamjoom and Milstead are drawn to the use of product design.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Jamjoom to include the capability is a PLM capability or the service is a PLM service as taught by Milstead to improve an efficiency in the design and manufacturing of the product (see Abstract).

Jamjoon does not teach the PLM capability includes at least calculations for design and manufacturing stages of a physical product and a metric relating to geometric characteristics of the physical product, the geometric characteristics processed   However, Milstead para. 64 teaches  In some illustrative examples, architecture translator 110 may be capable of translating configuration report 230 into a parametric computer-aided design (CAD) drawing that may be used to control the three-dimensional (3D) printing or manufacturing of a part. In other illustrative examples, architecture translator 110 may be capable of translating configuration report 230 into a set of instructions that may be sent to a computerized numerically controlled system for use in controlling the design and manufacturing of a part.  Both Jamjoom and Milstead are drawn to product design.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Jamjoom to the PLM capability includes at least calculations for design and manufacturing stages of a physical product and a metric relating to geometric characteristics of the physical product, the geometric characteristics processed as taught by Milstead to improve an efficiency in the design and manufacturing of the product (see Abstract).

Claim 10 recite similar limitation to those recited in claims 1 and are rejected for similar reasons.  

As per Claim 8 Jamjoom does not explicitly disclose the PLM services network/system according to claim 1 wherein nontrivial near-optimal compositions of a same set of CAx components can be obtained by systematic search and orchestration of the space of valid workflows, wherein the CAx components comprise models or files of at least one of computer-aided design, computer-aided manufacturing, computer-aided engineering, computer-aided process planning, and computer- aided assembly planning. However, Milstead par. 51 teaches Architecture translator 110 sends variable input-output structure 222 to analysis tool 104 for processing. Analysis tool 104 runs the analysis of architectural element 126 using the variable input-output structure 222. In some illustrative examples, analysis tool 104 may receive additional input from source 210 or some other type of source that specifies additional factors to be taken into account during analysis. This additional input may identify optimization goals for certain properties, experimental design constraints, other types of information, or a combination thereof.  Para. 63-54 teaches Architecture translator 110 may then generate configuration report 230 for system architecture 118 or a portion of system architecture 118 based on updated set of properties 228. Configuration report 230 may provide the details needed to control the detailed design and manufacturing of system architecture 118 or a portion of system architecture 118. In one illustrative example, configuration report 230 traces changes from a baseline configuration of system architecture 118 to a current configuration of system architecture 118.  Further para.64 teaches architecture translator 110 may be capable of translating configuration report 230 into a parametric computer-aided design (CAD) drawing that may be used to control the three-dimensional (3D) printing or manufacturing of a part. In other illustrative examples, architecture translator 110 may be capable of translating configuration report 230 into a set of instructions that may be sent to a computerized numerically controlled system for use in controlling the design and manufacturing of a part.  Both Jamjoom and Milstead are drawn to product design.  Therefore, it would have been obvious to a person having ordinary skill in the art the PLM services network/system according to claim 1 wherein nontrivial near-optimal compositions of a same set of CAx components can be obtained by systematic search and orchestration of the space of valid workflows, wherein the CAx components comprise models or files of at least one of computer-aided design, computer-aided manufacturing, computer-aided engineering, computer-aided process planning, and computer- aided assembly planning as taught by Milstead to improve an efficiency in the design and manufacturing of the product (see Abstract).

Claim 17 recites similar limitation to those recited in claims 8 and are rejected for similar reasons.  

Claim(s) 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamjoom US 2017/0046146 A1 0 in view of Talluri US 10,503,631 B1 in view of Milstead US 20180357358 A1 as applied to Claims 1, 10 and in further view of Lepcha US 2018/0181390 A1.

As per Claim 4 Jamjoom does not explicitly disclose the PLM services network/system according to claim 1 wherein the specified metric includes at least one of running time, execution cost, accuracy and fidelity of results.  However, Lepcha para. 73 teaches scheduling platform 220 may initially provision network devices 230 to execute a particular number of instances of microservices based on determining an execution time that satisfies the threshold. Additionally, or alternatively, scheduling platform 220 may initially provision network devices 230 to execute a particular number of instances of microservices based on determining a minimum execution time (e.g., the lowest potential execution time, an optimized execution time, or the like). For example, scheduling platform 220 may adjust numbers of instances of particular microservices, determine execution times, and repeat until a lowest potential execution time or an optimized execution time is achieved or until a threshold number of iterations has been achieved. In this way, scheduling platform 220 may optimize an execution time by identifying a particular number of instances of microservices that may result in a lowest execution time, an optimized execution time, or the like. Additionally, in this way, implementations described herein conserve processor and/or memory resources of scheduling platform 220 and/or network devices 230, and/or conserve network resources.  Both Jamjoom and Lepcha are drawn to the use of microservices.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Jamjoom to include the specified metric includes at least one of running time, execution cost, accuracy and fidelity of results as taught by Lepcha to provide a more efficient utilization of resources (see para. 12).

Claim 13 recites similar limitation to those recited in claims 4 and are rejected for similar reasons.  

Claim(s) 5, 6 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamjoom US 2017/0046146 A1 in view of Talluri US 10,503,631 B1 in view of Milstead US 20180357358 A1 as applied to Claims 1, 10 and in further view of Anderson US 2018/0095730 A1.

As per Claim 5 Jamjoom does not explicitly disclose the PLM services network/system according to claim 1 wherein algorithm/representation choices for each computational task are made automatically to find optimal workflows at run-time.  However, Anderson para. 30 teaches analyzing deployed microservices and redeploys those microservices to different microservices runtime environments as needed to optimize overall application performance. Both Jamjoom and Anderson are drawn to the use of microservices.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Jamjoom to include wherein algorithm/representation choices for each computational task are made automatically to find optimal workflows at run-time as taught by Anderson to optimize overall system performance (see para. 12).

As per Claim 6 Jamjoom does not explicitly disclose the PLM services network/system according to claim 1 wherein a  workflow is automatically generated for an application describable in terms of computational tasks supported by a combination of existing microservices.  (para. 98 teaches Edge service 812 distributes user requests 811 to microservices C 823 and A 821. Microservice C 823 directs its output to microservice F 826, which in turn directs its output to microservice B 822. However, in addition to the current version 2.3 of microservice D 824, a previous version 2.2 of microservice D 854 is also deployed for testing. An illustrative embodiment of the present invention includes an "app-bisect" application 851, which could be implemented in client-side load balancer 555, which is operative to distribute traffic not only between microservice B 822 and current microservice D 824, but also to the prior microservice D 854. In this example, 20% of the traffic 853 normally routed by microservice A 821 to microservice D 824 is instead routed to prior microservice D 854, such that the current microservice D 824 only receives 80% of its usual traffic 852.)
Jamjoom does not explicitly disclose an optimized workflow However, Anderson para. 30 teaches analyzing deployed microservices and redeploying those microservices to different microservices runtime environments as needed to optimize overall application performance. Both Jamjoom and Anderson are drawn to the use of microservices.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Jamjoom to include wherein algorithm/representation choices for each computational task are made automatically to find optimal workflows at run-time as taught by Anderson to optimize overall system performance (see para. 12).

Claim 14, 15 recites similar limitation to those recited in claims 5, 6 and are rejected for similar reasons.  

Claim(s) 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamjoom US 2017/0046146 A1 in view of Talluri US 10,503,631 B1 in view of Milstead US 20180357358 A1 as applied to Claims 1, 10 and in further view of Slawomir US 10,289,457 B1.

As per Claim 7 Jamjoom does not explicitly disclose the PLM services network/system according to claim 1 wherein multiple software architectures are generated from each workflow, and the generated software architectures are optimized to take advantage of parallel computing.   However, Slawamir para. 60 teaches depending on the embodiment, certain acts, events, or functions of any of the algorithms described herein can be performed in a different sequence, can be added, merged, or left out altogether (e.g., not all described acts or events are necessary for the practice of the algorithms). Moreover, in certain embodiments, acts or events can be performed concurrently, e.g., through multi-threaded processing, interrupt processing, or multiple processors or processor cores or on other parallel architectures, rather than sequentially. Although certain computer-implemented tasks are described as being performed by a particular entity, other embodiments are possible in which these tasks are performed by a different entity. Both Jamjoom and Slawamir are drawn to the use of microservices.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Jamjoom to include multiple software architectures are generated from each workflow, and the generated software architectures are optimized to take advantage of parallel computing as taught by Slawamir. It would have recognized that applying the known technique of Slawamir would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Slawamir to the teachings of Jamjoom would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate parallel processing into similar systems.  Further, incorporating parallel processing as taught by Slawamir to the system taught by Jamjoom would result in an improved system that provides a more efficient means to implements workflows.

Claim 16 recites similar limitation to those recited in claims 7 and are rejected for similar reasons.  


Claim(s) 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamjoom US 2017/0046146 A1 in view of Talluri US 10,503,631 B1 in view of Milstead US 2018/0357358 A1 as applied to Claims 1, 10 and in further view of Koutyrine US 2018/0307514 A1.

As per Claim 9 Jamjoom does not explicitly disclose the PLM services network/system according to claim 1 wherein software architectures constructed from microservices are engineered to be resilient in the face of unexpected failures of individual workflows and microservices, based on trade-offs revealed by the performance models and evaluated by the orchestrator at run time.   However, Koutyrine teaches para. 16 the orchestration service writes to the transaction log an initial state of the actions making up the transaction workflow. As microservices of the microservice architecture complete or fail to complete assigned actions, the orchestration service may update the tracking log. If the transaction workflow is in an inconsistent state (e.g., if some microservices succeed while others fail), the orchestration service may initiate one or more compensation actions to reverse one or more actions that were successfully completed. In this way, the transaction workflow is executed in an atomic-like manner. In some examples, the transaction workflow is executed in an atomic manner. In other examples, the transaction workflow is not completely atomic, but nonetheless includes some or all of the features described herein. In some examples, if one or more of the compensation actions fails, the orchestration service may send an alert to an administration user so the consistency of the transaction workflow can be restored manually.  Both Jamjoom and Koutyrine are drawn to the use of microservices.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Jamjoom to include  the PLM services network/system according to claim 1 wherein software architectures constructed from microservices are engineered to be resilient in the face of unexpected failures of individual workflows and microservices, based on trade-offs revealed by performance models and evaluated by the orchestrator at run time as taught by Koutyrine which will result in a more reliable workflow.

Claim 18 recites similar limitation to those recited in claims 9 and are rejected for similar reasons. 
Claim(s) 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamjoom US 2017/0046146 A1 in view of Milstead US 20180357358 A1 as applied to Claims 1, 10 and in further view of Kumar US 20180069806 A1.

As per Claim 19 Jamjoom does not explicitly disclose the PLM services network/system according to claim 1, wherein the orchestrator generates an alternative workflow in response to a change in a microservice's availability.  However, Kumar para. 76 teaches the resource allocation manager supports fault tolerance by performing both fault avoidance and fault remediation. The platform may face various conditions that necessitate fault avoidance and/or remediation. For example, one or more of the dependent microservices in a microservice call sequence is unavailable and gets identified before making the initiating the microservice call.  Para. 78 teaches Likewise, in the second condition noted above, when the identified microservice call sequence for servicing the current request has a very high TIC.sub.CURRENT (although within agreed limit TIC.sub.MAX), then the resource allocation manager attempts to find an alternate microservice call sequence with a lower TIC. Both Jamjoom and Kumar are drawn to the use of microservices.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Jamjoom to include  the PLM services network/system according to claim 1, wherein the orchestrator generates an alternative workflow in response to a change in a microservice's availability as taught by Kumar to avoid fault that may result from unavailable microservices (see para. 76).

Claim 20 recites similar limitation to those recited in claims 19 and are rejected for similar reasons.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683